Title: To Thomas Jefferson from Peter Freneau, 17 June 1803
From: Freneau, Peter
To: Jefferson, Thomas


          
            Dear Sir, 
            Charleston, June 17th, 1803.
          
          The Letter you did me the honor to write enclosing a small parcel of Egyptian Rice I have received. as soon after it came to hand, as possible, I divided it amongst several Gentlemen who will give it a fair trial. One of them informed me that it is a rice not unknown in this State, that it is not of so good a quality as the rice that is now raised here, which he thinks is the best that is known and is fully proved to be so by its bringing a higher price in Europe than that which is brought from The Levant, and East Indies. It is his opinion that no rice of a better quality than that we possess can be introduced into the Country if it requires water in its cultivation, but if there is a species which will grow without water, like wheat, Barley, Rye &c. its introduction would be a great acquisition, but this, he thinks, will not soon be found tho’ it has been often asserted that there is such a grain in China, some of it was to have been sent here by the late Mr Van Bram, who had made mention of it when he resided here, as he afterwards went to China, and did not send any, it is probable that he was mistaken. From the paper which contained the rice you sent it appears that it grows in water, as it is marked “sous l’eau” However let the results of the experiments now making on it be promising or otherwise, they shall be made known to you,—Your attention to serve this State requires my most sincere Thanks.
          The Elections in New York have exceeded my most sanguine expectations. their result must have given a severe shock to the prime mover of the federal faction there as it has to his followers here.—I feel confident that at the approaching elections in New Jersey Republicanism will triumph, the leading federalists of that state have so shamefully imposed on the people that it is impossible they can be so blind as to be led by them any longer—
          I have no hopes of Connecticut, and but little of Massachusetts, I therefore, with submission differ from your better judgment, when you say “there is no doubt of Republicanism gaining the entire ascendency in New England within a moderate term.” while the Clergy continue to hold the sway they now possess in those states, I see little prospect of amendment. for my part I shall expect nothing so shall not be disappointed.
          I am perfectly satisfied with the conduct that has been pursued in regard to removals from office and am fully convinced that the principle laid down was a good one, but the Government has had to do with an undeserving set, for tho’ the federalists have been treated with unheard of lenity yet they cannot refrain from abuse—and they persist in it with such obstinacy as to entitle them to little favor. The federalists now appear to me a desperate faction so far gone in wickedness that if by the measure they could obtain revenge on those who dismissed them from power, they would not stop at destroying our independence and even restore us to the hated Monarchy from which we were separated at the expence of so much blood and treasure.—As to the few in office here I do not think it would be of any use to make a change, it is the opinion of some men, in whose judgement at times I confide, that if the Collector was removed it would be the means of the republicans carrying the elections in this City; but of this I am by no means certain.
          I feel highly honor’d at the trouble you have taken to explain to me the principles the Government has proceeded on, and in your expressing a wish that it may lead to some communications on the political state of things in this quarter, from me. these, Sir, as far as I am able, you may rest assured shall be made, but if from the circumscribed sphere I act in, or for want of abilities, they should appear trivial you will have the goodness to believe they are made with sincerity and a desire to be useful—
          I believe this State to be strong in Republicanism, taking it as a whole, but in this City the federalists are rather more numerous than the Republicans, this I ascribe to the number of Scotch and English men we have in it, who have become Citizens, and on all occasions shew their attachment to the Country from whence they came. the federalists cling to these men, for without them they would be nothing. Federalism also prevails in Beaufort, but not in the District so called, I think that our next elections will make a change there in our favor, There is also a little knot of Federalists at Orangeburgh, but they cannot carry an election there.—Georgetown & Cheraws have a majority of republicans, Huger would not have attained his election for Congress if there had been a decent man to oppose to him—in those Districts—
          The Federalists finding last year that their cause was desperate fell upon a plan of establishing a News paper here, in hopes by it to raise themselves, they purchased a press and Types in Philadelphia and began their Career in January last, Hamilton, it is said, sent them on a Man who calls himself Carpenter, who is now employed in writing for them, but his name does not appear, One Andrews is the ostensible Editor but he is a poor tool. Carpenter has abilities, but they are such as have done no injury to Republicans. at least this is my firm opinion for, I find that many of the moderate federalists are displeased at his productions. The paper gets very little support from the public and I am told its Contrivers begin to find the expences are too heavy to be borne in the way they are, that is by a few.—When the paper appeared it was the opinion of Mr Williams, my partner, and myself that we should take no notice of it unless it began an attack, we concluded that it woud not rise into notice if it was not opposed, I am still of opinion that we thought right, tho’ many of my friends think differently. a few weeks will determine who was right, I believe it will not exist beyond october. if it does other measures must be resorted to.
          I take the liberty to inclose you a paragraph which first made appearance in the paper called the Patriot, printed at Baltimore. I do it to shew the impropriety of Editors medling when they are uninformed. there is scarcely a word of truth in it. of course it has done more injury here than all Carpenter’s writings. Burr did not travel with Tracy nor Genl Pinckney, and the President of the Senate has been attending Court in this City for many weeks past as a Lawyer. I know that Mr B. has little or no acquaintance with Genl P. in short Sir, the whole is a misrepresentation. John Rutledge did travel for some weeks with Tracy, but with such a Conductor little would be done by the latter, who in my opinion is not a fit person to make converts. He is now here and is in a poor state of health, this is the ostensible reason for his being here, but I am told that he cannot return to Connecticut as he owes three or four thousand Dollars which he cannot pay.—Rutledge has no longer any weight in this Country, he looses ground daily. I may be mistaken but I do not believe Genl P’s journey to Boston was undertaken from political Motives, He had built a House and laid his plans to reside this summer on an island he has near Beaufort, but his wife was taken so ill that her Physicians declared if she was not removed to a Northern Climate she could exist but a short time, she was at the point of death when she left this—No doubt while he is there the federalists will pay him great attention but I do not believe they will support him with their Votes as they did heretofore, they then thought that he could carry this state to their party, they were convinced he could not and they have no grounds for believing he will ever be able to do it in future. He does not possess a disposition to gain popularity, He appears to me to have been so much mortified at the ill success that attended his presidential attempt as not yet to have forgotten it; hence he keeps aloof and is seldom seen in the streets. his brother is equally reserved,—If paragraphs of the nature of the one I inclose appear frequently they will be of more service to the enemy then any lye the federalists can invent, you can scarcely believe what work they are making with it, every person in the streets for two days past is asked, have you seen it? See what lies the Demo’s are deceiving the people with.—It appears to me that it should be our study to expose all their deceptions and not to meddle with their journeys or private parties, it gives them a consequence they would not possess if let alone. No man that knows General P. would take him for a great man, if he is left to himself he can do no harm.—I beg your pardon Sir for mentioning this subject to you, but perhaps a hint from you may put a stop to such absurd things.
          I fear I have now troubled you too long, I therefore repeat my thanks for your most friendly Letter and by that you will believe me to be, with the most perfect regard and respect,
          Dear Sir, Your Most obedient & Very humble Servant;
          
            Peter Freneau
          
          
             Perhaps it is wrong to add any thing to a letter which of itself is too long, but I take the liberty to add, that the Wise procedure of the Government respecting the affair of the depot at New Orleans has made it popular with every thinking man in this state, it has fairly beat down the Federalists, their clamours now are truly pitiful and beneath notice.—We have an arrival this day from France. the accounts by it lead us to believe that War has commenced between England and France, we rely on your wisdom to keep this dreadful scourge from us, I know we shall not be disappointed. Letters by this Vessel stated that Mr Munro has purchased Louisiana, but I give no Credit to the report.—One fellow in the Courier of this day has made you a writer for the National Intelligencer, what absurdities will they not descend to?—As to that paper I think it is of no consequence, it is certainly loosing what little hold it first had on the public, Carpenter is, I am told, intoxicated every night.—should he ever become dangerous here he will be noticed.—
          
        